                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


CASEY MARY JEAN DUFFY,

        Plaintiff,

        v.                                                                  Case No. 20-CV-1616-SCD

KILOLO KIJAKAZI,1
Acting Commissioner of Social Security,

        Defendant.


               ORDER APPROVING STIPULATED MOTION FOR REMAND


        The court APPROVES the parties’ stipulated motion for remand, ECF No. 30. The

Commissioner’s decision is REVERSED, and this action is REMANDED to the

Commissioner for further administrative proceedings pursuant to sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g). Upon receipt of the court’s order, the

Appeals Council will remand the matter to an administrative law judge to develop the

administrative record as necessary, offer the opportunity for a new hearing, issue a de novo

decision, and following the sequential evaluation process, and determine whether the plaintiff

is disabled.

        SO ORDERED this 1st day of September, 2021.




                                                           __________________________
                                                           STEPHEN C. DRIES
                                                           United States Magistrate Judge


1
 Kilolo Kijakazi became Acting Commissioner of the Social Security Administration on July 9, 2021.
Accordingly, Kijakazi is substituted for Andrew M. Saul as the named defendant in this action pursuant to Fed.
R. Civ. P. 25(d).


             Case 2:20-cv-01616-SCD Filed 09/01/21 Page 1 of 1 Document 31
